DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites in part “ultrasound signals having frequencies in a first frequency range that are powered to penetrate a depth of 10-25 cm within a subject”. It is unclear whether the phrase of “that are powered to penetrate a depth of 10-25 cm within a subject” is meant to the limit broadly the “ultrasound signals”, or otherwise meant to limit more specifically the “frequencies” or “first frequency range”.
The lack of commas before and after “having frequencies in a first frequency range” seems to suggest the latter. However, use of the term “powered” does not appear to make sense since frequency and power are distinctly different controllable parameters/settings. What does it even mean for a frequency to be “powered” to penetrate a certain depth? Further, the penetration depth can be altered/controlled irrespective of controlling the transmission power of the ultrasound signal by altering/controlling the frequency of the ultrasound signal. This because the attenuation of the ultrasound signal is frequency dependent as discussed in ¶ [0016] and [0028] of the published application. In this sense, it is unclear what is meant by frequencies (or ranges thereof) “that are powered to penetrate a depth of 10-25 cm within a subject” as recited in claim.
Otherwise, if the phrase of “that are powered to penetrate a depth of 10-25 cm within a subject” is meant to limit more broadly the “ultrasound signals” and not necessarily the “frequencies” or “first frequency range”, it is still unclear what this means because of the following reasons:
per se for which  penetration depth from the surface/transducer is measured to. The following figure is from Hendee et al.1

    PNG
    media_image1.png
    657
    1073
    media_image1.png
    Greyscale

Since this is an exponential decay toward zero, theoretically the ultrasound signal propagating through an infinite medium would penetrate an infinite depth through said medium (graphically, this means that the above curve asymptotically approaches zero), regardless of its initial intensity/power or frequency. In this sense, penetration depth (as a characteristic of parameter of an ultrasound signal) is typically described or discussed with respect to the depth at which the ratio of the intensity of the ultrasound signal (            
                I
            
        ) relative to the initial intensity (            
                
                    
                        I
                    
                    
                        0
                    
                
            
        ) reaches standard ratio of one-half (i.e.,             
                
                    
                        I
                    
                    
                        
                            
                                I
                            
                            
                                0
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        2
                    
                
            
        ); this is 2,3.
In this sense, the penetration depth of the ultrasound signals is independent from the its initial power/intensity; therefore controlling/adjusting the power/intensity of the ultrasound signal transmission has no effect on the penetration depth (i.e., no effect on the HID). Accordingly, it is not so clear what “ultrasound signals […] that are powered to penetrate a depth of 10-25 cm within a subject” precisely means because powering the ultrasound signal (i.e., adjusting/controlling the initial power/intensity of the ultrasound signal) has no bearing on the penetration depth.
In accordance with compact prosecution (see MPEP 2173.06) this limitation is being construed for the purposes of examination as meaning that the power/intensity of the ultrasound signal at a depth of 10-25 cm is strong enough to enable imaging at said depth; or that the HID is 10-25 cm or deeper.
Claim 27 inherits the aforementioned deficiencies of claim 7 by virtue of depending on claim 7, and therefore rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shung, “Diagnostic Ultrasound: Imaging and Blood Flow Measurements”, Second Edition, CRC Press, © 2015 by Taylor & Francis Group, LLC, Boca Raton, FL (hereinafter “Shung”).
Regarding claim 1, Shung teaches an ultrasound device (see Fig. 4.12, page 113), comprising:
an array of ultrasonic transducers (linear array, Fig. 4.12), and
a controller (collectively, timing and control via computer, scan converter, signal processor, transmit/receive beamformers, etc., Fig. 4.12) coupled to the array of ultrasonic transducers (via the connector, Fig. 4.12
to control the array of ultrasonic transducers to operate as a phased array probe (implied from the beamforming, Fig. 4.12; see pages 87-96 which explain that the operation of the phased array involves beamforming --i.e., applying respective phase delays to the respective transducers of the array in order to focus/steer the ultrasound beam; therefore, beamforming of the linear array reads on operating the linear array as a phased array), and
to image at a depth (implied from the scan converter, Fig. 4.12; “The scan converter is a digital memory device that stores the data that have been converted from the format in which they were collected into a format that is displayable by a monitor. The simplest method is to assign the nearest sample value to the pixel.” page 114)

    PNG
    media_image2.png
    872
    1333
    media_image2.png
    Greyscale


However, Shung does teach cMUTs as an alternative to traditional piezoelectric transducers (see pages 221-227; “A more recent advance in transducer technology that has a great potential in making the fabrication of a 2D array more cost-effective and in solving the interconnection problem is the capacitive micromachined ultrasonic transducer (cMUT) (Ladabaum et al., 1998; Oralkan et al., 2002; Mills, 2004). This approach differs completely from the traditional transducer design strategy and possesses the advantage in that semiconductor technology, which allows integration of transducers and electronics and miniaturization, is used.” page 221).
Shung teaches for example a cMUT 192-element linear array (see Fig. 9.12, page 226) along with an ultrasound image generated therefrom (“A 192-element linear array fabricated from this technology is shown in Figure 9.12, and a corresponding image acquired by this array is shown in Figure 9.13, along with an image obtained by a conventional PZT array. An improved axial resolution is clearly seen due to the large bandwidth of cMUT. An additional advantage of cMUT is that the need for matching the acoustic impedance between the transducer and the loading medium is no longer necessary.”pages 225-226).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound device of Shung’s Fig. 4.12 such that the linear array is an array of capacitive micromachined ultrasonic transducer, as taught by Shung; and the ordinarily skilled artisan would have been 
Although ultrasound device of Fig. 4.12, modified as discussed above, comprises a controller configured to control the array of cMUTs to operate as a phased array probe, and to image at a depth, Shung does not make clear that the controller of Fig. 4.12 is configured to control the array of cMUTs to image a depth specifically ranging from 1 cm to 25 cm.
Shung does teach controlling a phased array probe to image a depth ranging from approximately 1 cm to approximately 15 cm (see Fig. 4.9(c) which illustrates a four-chamber view of the heart obtained from the apex of the heart with a phased array of a Philips ultrasound machine).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case the claim range of “1 cm to 25 cm” overlaps with the disclosed range of the prior art (i.e., approximately 1 cm to approximately 15 cm). Further, the ordinarily skilled artisan would have recognized that the claimed range would allow ultrasound device to be used to image organs at corresponding depths such as the heart as evidenced by image of Fig. 4.9(c) as discussed above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller of Fig. 4.12 to control the array of cMUTs to operate as a phased array probe and to image at a depth ranging from 1 cm to 25 cm because the claimed range (i.e., 1 cm to 25 cm) overlaps with the disclosed range of the prior art (i.e., approximately 1 cm to approximately 15 cm as taught by Shung as discussed above). Further, the ordinarily skilled artisan would have been motivated to make this modification in order to allow the ultrasound device to be used to image organs at corresponding depths such as the heart.

Regarding claim 7, Shung, modified as discussed above, reads on the invention of claim 1. Further, in making the aforementioned modifications the controller would therefore be configured to control the array of capacitive micromachined ultrasonic transducers to generate and/or detect ultrasound signals having frequencies in a first frequency range because ultrasound signals (such as though echoing off the heart as illustrated in Fig. 4.9(c) of Shung) inherently have frequencies in a first frequency range.
Shung further teaches that the ultrasound signals are powered to penetrate the a depth of 1-15 cm within a subject (as evidenced by the ultrasound image of the heart in Fig. 4.9(c) which covers such depths), which overlaps the claimed range of 10-25 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller of Fig. 4.12 to control the array of cMUTs to generate and/or detect ultrasound signals having frequencies in a first range that are powered to penetrate a depth of 10-25 cm within a subject because the claimed range (i.e., 10-25 cm) overlaps with the disclosed range of the prior art (i.e., 1-15 cm). Further, the ordinarily skilled artisan would have been motivated to make this modification in order to allow the ultrasound device to be used to image organs at corresponding depths such as the heart.

Regarding claim 26, Shung, modified as discussed above, reads on the invention of claim 7. Further, Shung teaches a first frequency range of 2.5 to 3.5 MHz (page 97) which reads on “contained entirely within a range of 2-4 MHz” as recited in the claim.
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shung as applied to claim 1 above, and further in view of Rothberg et al., US 2014/0288428 A1 (hereinafter “Rothberg”).
Regarding claims 10 and 11, the modified Shung invention reads on the invention of claim 1. Shung further teaches of cMUT technology: “A more recent advance in transducer technology that has a great potential in making the fabrication of a 2D array more cost-effective and in solving the interconnection problem is the capacitive micromachined ultrasonic transducer (cMUT) (Ladabaum et al., 1998; Oralkan et al., 2002; Mills, 2004). This approach differs completely from the traditional transducer design strategy and possesses the advantage in that semiconductor technology, which allows integration of transducers and electronics and miniaturization, is used.” (page 221).
However, Shung does not teach the ultrasound device defines a monolithic chipset per se, let alone that the monolithic chipset is a solid-state device.
Abstract, ¶ [0034],  Fig. 1).
See MPEP 2144.04; "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice", In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Shung such that the ultrasound device defines a solid-state monolithic chipset as taught by Rothberg in order to integrate the parts of the ultrasound device (i.e., the array, waveform, and controller) onto a single solid state chip. By fabricating the ultrasound device as a single (i.e., monolithic) solid-state device, assembly of the device into an apparatus such as a probe can be simplified because it would reduce the number of parts that must be assembled together (because the array and controller are already a single/monolithic piece).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 26 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 15/626,711 in view of Shung. This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, the system of the copending Application’s claim 1 is substantially the same in that it recites an ultrasound probe configured to operate in a plurality of configuration profiles for different operating modes including operating the 

Claim 1 of the copending Application does not recite that the array of ultrasonic transducers is an array of cMUTs.
Shung teaches cMUTs as an alternative to traditional piezoelectric transducers (see pages 221-227; “A more recent advance in transducer technology that has a great potential in making the fabrication of a 2D array more cost-effective and in solving the interconnection problem is the capacitive micromachined ultrasonic transducer (cMUT) (Ladabaum et al., 1998; Oralkan et al., 2002; Mills, 2004). This approach differs completely from the traditional transducer design strategy and possesses the advantage in that semiconductor technology, which allows integration of transducers and electronics and miniaturization, is used.” page 221).
Shung teaches for example a cMUT 192-element linear array (see Fig. 9.12, page 226) along with an ultrasound image generated therefrom (“A 192-element linear array fabricated from this technology is shown in Figure 9.12, and a corresponding image acquired by this array is shown in Figure 9.13, along with an image obtained by a conventional PZT array. An improved axial resolution is clearly seen due to the large bandwidth of cMUT. An additional advantage of cMUT is that the need for matching the acoustic impedance between the transducer and the loading medium is no longer necessary.”pages 225-226).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of the copending Application such that the linear array is an array of cMUTs, as taught by Shung; and the ordinarily skilled artisan would have been motivated to make this modification in order to realize advantages of semiconductor technology (e.g., integration of transducers and electronics, and miniaturization) and to improve axial resolution of ultrasound images.

Claim 1 of the copending Application does not recite that the controller (“computing device”) is configured to control the array of cMUTs to image at a depth ranging from 1 cm to 25 cm.
Shung teaches controlling a phased array probe to image a depth ranging from approximately 1 cm to approximately 15 cm (see Fig. 4.9(c) which illustrates a four-chamber view of the heart obtained from the apex of the heart with a phased array of a Philips ultrasound machine).
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In this case the claim range of “1 cm to 25 cm” overlaps with the disclosed range of the prior art (i.e., approximately 1 cm to approximately 15 cm). Further, the ordinarily skilled artisan would have recognized that the claimed range would allow ultrasound device to be used to image organs at corresponding depths such as the heart as evidenced by image of Fig. 4.9(c) as discussed above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the claimed invention of the copending Application such that the controller is configured to control the array of 

Regarding claim 7, claim 11 of the copending Application recites subject matter substantially identical to that additionally recited in claim 7 of the instant application (operating in a first frequency range), but does not claim a penetration depth of 10-25 cm within a subject.
Shung further teaches that the ultrasound signals are powered to penetrate the a depth of 1-15 cm within a subject (as evidenced by the ultrasound image of the heart in Fig. 4.9(c) which covers such depths), which overlaps the claimed range of 10-25 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the claimed invention of the copending Application such that the controller is configured to control the array of cMUTs to generate and/or detect ultrasound signals having frequencies in a first range that are powered to penetrate a depth of 10-25 cm within a subject because the claimed range (i.e., 10-25 cm) overlaps with the disclosed range of the prior art (i.e., 1-15 cm). Further, the ordinarily skilled artisan would have been motivated to make this modification in order to allow the ultrasound device to be used to image organs at corresponding depths such as the heart.

claim 26, the modified claimed invention of the copending application covers the invention of claim 7 of the instant application as discussed above, but does not recite that the first frequency range is contained entirely within a range of 2-4 MHz.
Further, Shung teaches a first frequency range of 2.5 to 3.5 MHz (page 97) which reads on “contained entirely within a range of 2-4 MHz” as recited in the claim.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the claimed invention of the copending Application such that the the first frequency range is contained entirely within a range of 2-4 MHz because the claimed range (i.e., contained entirely within a range of 2-4 MHz) overlaps with the disclosed range of the prior art (i.e., 2.5-3.5 MHz). Further, the ordinarily skilled artisan would have been motivated to make this modification in order to allow the ultrasound device to be used to image organs at corresponding depths such as the heart.

Claims 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/626,711 in view of Shung as applied to claim 1, and further in view of Rothberg. This is a provisional nonstatutory double patenting rejection.
The modified claim of the copending Application covers the invention of claim 1 of the instant application but does not recite that the ultrasound device defines a solid-state monolithic chipset.
As discussed above Shung further teaches of cMUT technology: “A more recent advance in transducer technology that has a great potential in making the fabrication of a 2D array more cost-effective and in solving the interconnection problem is the capacitive micromachined ultrasonic transducer (cMUT) (Ladabaum et al., 1998; Oralkan et al., 2002; Mills, 2004). This approach differs completely from the traditional transducer design strategy and possesses the advantage in that semiconductor technology, which allows integration of transducers and electronics and miniaturization, is used.” (page 221).
Rothberg teaches an ultrasound device comprising a cMUT array (102), and a controller (108), wherein the ultrasound device defines a solid-state monolithic chipset (Abstract, ¶ [0034],  Fig. 1).
See MPEP 2144.04; "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice", In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the claimed invention of the copending Application such that the ultrasound device defines a solid-state monolithic chipset as taught by Rothberg in order to integrate the parts of the ultrasound device (i.e., the array, waveform, and controller) onto a single solid state chip. By fabricating the ultrasound device as a single (i.e., monolithic) solid-state device, assembly of the device into an apparatus such as a probe can be simplified because it would reduce the number of parts that must be assembled together (because the array and controller are already a single/monolithic piece).

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.
While the amendments are sufficient to overcome the rejections under §112(a), new grounds of rejection for rejecting claims 7 and 26 under §112(b) are provided above.
Applicant argues that Kandori and Patil (either individually or combined) do not teach a controller coupled to the array of cMUTs and configured to control the array of cMUTs to operate as any of a linear probe, a phased array probe, or a curvilinear probe, and to image at a depth ranging from 1 cm to 25 cm as now recited in the amended claim 1.
This argument have been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection relies on Shung as articulated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hendee et al., “Medical Imaging Physics”, Fourth Edition, © 2002 Wiley-Liss, Inc. chapter 19
        2 Hayes et al., “Three-MHz Ultrasound Heats Deeper Into the Tissue Than Originally Theorized”, Journal of Athletic Training 2004 Jul-Sep; 39(3): 230-234 (see ¶ bridging left and right column on page 230)
        
        3 Tole et al., “Basic Physics of Ultrasonographic Imaging”, World Health Organization, edited by H. Ostensen, 2005 (see pages 30-37).